1    Michael J. Aed, SBN 204090
     LAW OFFICE OF MICHAEL J. AED
2
     2115 Kern Street, Ste. 1
3    Fresno, California 93721
     Phone: 559-825-4600
4    Fax: 559-272-8411
5
     Attorney for Defendant,
6

7

8                                  UNITED STATES DISTRICT COURT

9                                EASTEREN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA                              )   Case No.: 1:20 CR 00050 SKO
                                                           )
12                        Plaintiff,                       )   STIPULATION TO CONTINUE MARCH 16,
13                                                         )   2020 STATUS CONFERENCE; ORDER
            vs.                                            )
14                                                         )   DATE: March 16, 2020
     MARCOS AGUILERA-ELORZA,                               )   TIME: 1:00 p.m.
15
                                                           )   Location: #7
16                        Defendant.                       )   Magistrate Judge Sheila K. Oberto
                                                           )
17

18
            IT IS HEREBY STIPULATED by and between the parties hereto, through their
19
     respective attorneys of record, that the parties March 16, 2020 status conference hearing may be
20

21
     continued to 1:00 p.m. on Monday, May 18, 2020.

22          The parties (AUSA and Defense Counsel) base this stipulation on good cause as follows:
23
     There is current local and national uncertainty related to the Covid-19 virus. This is the first
24
     status conference related to this case. Defense counsel recently received discovery. Since the
25
     arraignment on the indictment, Defense counsel has met with Mr. Aguilera-Elorza with a
26

27   Spanish interpreter in the Fresno County Jail. Since that jail visit, the Fresno County Sheriff’s

28   Office has suspended family visits and substantially restricted professional visits. The parties


                               Stipulation to Continue Status Conference [Proposed Order] - 1
1    agree that a stipulation is appropriate in order to allow those issues to be resolved prior to
2
     proceeding to the next status conference hearing on Mr. Aguilera-Elorza’s case. The parties will
3
     continue to meet and confer about this issue and advise the court of any updates.
4

5
              For the above stated reason, the stipulated continuance will conserve time and resources

6    for both parties and the court, and the delay resulting from this continuance shall be excluded in
7    the interests of justice pursuant to 18 U.S.C. §§ 3161 (h) (7) (A) and 3161 (h) (7) (B) (ii).
8

9
     DATED: March 16, 2020                                                  Laura Withers
10
                                                                            United States Attorney
11                                                                          By: /S/ Laura Withers_
                                                                            United States Attorney
12

13

14
     DATED: March 16, 2020                                                  By: /S/Michael J. Aed
15                                                                          Attorney for Defendant
                                                                            Marco Aguilera-Elorza
16

17

18                                             ORDER
19

20
     IT IS SO ORDERED.
21

22   Dated:     March 16, 2020                                              /s/   Sheila K. Oberto    .
                                                               UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28



                               Stipulation to Continue Status Conference [Proposed Order] - 2
